Citation Nr: 0728026	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower intestinal 
disorder, status post gall bladder surgery.

2.  Entitlement to service connection for an esophageal 
disorder.

3.  Entitlement to service connection for an anorectal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1998 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
a lower intestinal disorder (status post gall bladder 
surgery), an esophageal disorder, and an anorectal disorder.

The veteran is currently service-connected for an orthopedic 
disability of his left shoulder and hypertension. 

For the reasons that will be further discussed below, the 
issues of entitlement to service connection for a lower 
intestinal disorder (status post gall bladder surgery) and an 
anorectal disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not currently have a chronic disability 
of his esophagus that is manifested by active pathological 
symptomatology.

2.  A chronic esophageal disorder did not have its onset 
during active duty.


CONCLUSION OF LAW

The basic elements to establish a claim for VA compensation 
for a chronic esophageal disorder have not been fully 
established by the veteran; a chronic esophageal disorder was 
not incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for service connection for an esophageal disability was 
received in August 2003.  He was notified of the provisions 
of the VCAA as they pertained to service connection claims in 
correspondence dated in September 2003.  Thereafter, the 
rating decision now on appeal was rendered in March 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant private and VA 
clinical records pertaining to his post-service treatment for 
esophageal complaints have been obtained and associated with 
the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  The Board notes that in a July 
2007 brief, the veteran's representative contended that the 
VA medical examination of 2003 was inadequate because it did 
not present a specific nexus opinion.  However, as will be 
discussed below, in the absence of an actual clinical 
diagnosis of a chronic esophageal disorder, there is no basis 
on which to allow this claim and there would be no point in 
further development of the evidence in this regard.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of service 
connection.  Because the claim for VA compensation for an 
esophageal disorder is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to service 
connection for an esophageal disorder.

The veteran's service medical records show, in pertinent 
part, that on pre-enlistment examination in May 1998, his 
abdomen and viscera were clinically normal and that he denied 
having any history of indigestion.

The report of clinical examination conducted in October 2001 
shows, in pertinent part, that the veteran's abdomen and 
viscera were normal.

The veteran underwent a pre-separation VA fee basis medical 
examination.  He complained of sharp pains in the stomach and 
back after eating.  He described the feeling of something in 
the lower esophageal area.  Physical examination of the 
oropharynx and the abdomen was normal.  The report of a 
January 2002 air-contrast upper gastrointestinal series of 
the veteran's stomach and esophagus revealed an unremarkable 
pharyngeal swallowing mechanism, with a normal esophagus that 
was without stricture, mass, or hiatal hernia.  The diagnosis 
was unremarkable air-contrast upper gastrointestinal 
examination.

The veteran was found to be medically unfit for military 
service due to a left shoulder disability and was discharged 
from active duty in February 2002.

Post-service medical records include the report of an October 
2003 private upper gastrointestinal series, which revealed no 
significant abnormalities of the veteran's thoracic 
esophagus, stomach, or small bowel.

A VA gastrointestinal examination was performed in October 
2003.  There was no mention of the upper gastrointestinal 
series performed two weeks earlier.  The veteran stated his 
complaints about discomfort after eating.  Following 
examination, no pathology of the esophagus was noted. 
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of gastrointestinal symptoms 
in service will permit service connection for a chronic 
gastrointestinal disorder, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

In the present case, the objective medical evidence shows 
that the key element of a current chronic esophageal 
disability manifested by active disabling symptomatology has 
not been demonstrated.  The veteran's service medical records 
show that the veteran's esophagus was normal on upper 
gastrointestinal series in January 2002.  Private examination 
in October 2003 also shows normal esophageal functioning and 
no evidence of an active disease process affecting his 
esophagus.  Absent any medical evidence of a current 
disabling pathological process, service connection may not be 
granted for the veteran's claimed chronic esophageal 
disorder.

To the extent that the veteran asserts that he does have a 
chronic esophageal disorder that is related to his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in gastroenterology, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for an esophageal disorder is denied.
REMAND

The Board has reviewed the veteran's claims file and finds 
that a remand is warranted for additional evidentiary 
development before the issues of entitlement to service 
connection for a lower intestinal disorder (status post gall 
bladder surgery) and an anorectal disorder may be subjected 
to appellate review.  

Specifically, in a July 2007 brief, the veteran's 
representative contended that the VA medical examination of 
October 2003 was inadequate because it did not present a 
specific nexus opinion addressing the veteran's history of 
gall bladder disease and his current lower intestinal 
problems.  The Board concurs with the representative 
contention, noting that the veteran has submitted statements 
dated in June 2003 and August 2003 from his private 
physician, Dr. D.C.L., in which the physician presented a 
medical opinion linking the veteran's history of gall bladder 
disease and his current lower intestinal problems (including 
colitis, anal fistula, and an abscessed anal fissure) to his 
period of active duty.  Although this opinion was based 
solely on the veteran's oral account of his own medical 
history in service, the veteran also presented an October 
2003 statement from a former serviceman, Mr. J.B.C., who was 
his peer during active duty, possessed medical training as a 
corpsman, and corroborated the veteran's account of having 
persistent attacks of diarrhea following meals in service.  

In view of the questions raised by the evidence that remain 
unanswered, the case is REMANDED to the RO for a medical 
nexus opinion that will incorporate the veteran's pertinent 
clinical history.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2006).

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for 
gastrointestinal pathology since February 
2002.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
gastrointestinal examination to 
determine the etiology of any lower 
intestinal, or gall bladder or anorectal 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The physician's 
attention is directed towards the 
October 2003 witness statement from the 
medic who was the veteran's fellow 
serviceman, and the private physician's 
opinions presented in correspondence 
dated in June 2003 and August 2003.  
Following the examination, the physician 
is requested to provide an opinion as 
the following questions:

(a.)  Is it as likely as not that 
the onset of the veteran's gall 
bladder disorder began during 
active duty?

(b.)  Is it as likely as not that 
the veteran's current diagnosis of 
colitis with persistent diarrhea 
had its onset during active duty, 
or was otherwise secondary to his 
history of a gall bladder disorder 
treated post-service with surgery?

(c.)  Is it as likely as not that 
the veteran's current anorectal 
diagnoses had their onset during 
active duty, or were otherwise 
secondary to his history of a gall 
bladder disorder treated post-
service with surgery, or were 
otherwise secondary to his current 
diagnosis of colitis with 
persistent diarrhea?

A complete rationale is requested for the 
opinion(s) rendered.  If the examiner is 
unable to present an opinion without 
resorting to speculation, he should so 
state in his report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for a 
chronic lower intestinal disorder (status 
post gall bladder surgery) and a chronic 
anorectal disorder should be 
readjudicated.  If either benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


